



Exhibit 10.1


This CONTRACT, effective as of June 29, 2018 (the “Effective Date”), is by and
between Chevron Corporation, with offices at 6001 Bollinger Canyon Road, San
Ramon, CA 94583 (“Company”), and John S. Watson (“Retired Executive”).
This Contract is intended to memorialize the agreement by and between the
Company and Retired Executive with respect to Retired Executive’s
post-retirement services to the Company.
1.
From time to time, Retired Executive shall perform services to the Company as
the Company may request. Such services shall include meeting with Company’s
Chief Executive Officer and other Company personnel, providing historical
background information, attending Company and Company sponsored events, and
assisting with promoting the Company’s good reputation through serving on other
Boards of Directors and participating in charitable activities. These activities
should not consume more than twenty hours per month of the Retired Executive’s
time.



2.
Company will provide Retired Executive with an office of the Company’s selection
and an administrative support staff person to assist the Retired Executive in
providing these services to the Company.



3.
Retired Executive and Company acknowledge and agree that the parties’
relationship between them with respect to the services to be provided by the
Retired Executive to the Company under this Contract shall be one of an
independent contractor.



4.
Retired Executive may not assign its rights or obligations under this Contract
without the prior written consent of the Company.



The Parties have executed this Contract as evidenced by the following signatures
of authorized representatives of the Parties.


Company:    
 
Retired Executive:
Chevron Corporation
 
 
 
 
 
 
 
 
Signature:    
 
Signature:
 
 
 
/S/   Kari H. Endries
 
/s/ John S. Watson
Name:      Kari H. Endries
 
Name:      John S. Watson
Title: Assistant Secretary
 
Title:      Chairman and CEO, Retired
Date:      June 27, 2018
 
Date:      June 20, 2018



                    


                            43